Citation Nr: 1013778	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for conjunctivitis.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to 
February 1999, and from October 2001 to May 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in October 2008.   

The Board notes that the Veteran also appealed the issue of 
entitlement to service connection for tinnitus.  However, the 
RO issued a March 2009 rating decision in which it granted 
service connection for tinnitus.  The granting of service 
connection constitutes a complete grant of the claim.  
Consequently, the issue is not before the Board.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left ankle disability. 

2.  The Veteran does not have a right ankle disability.  

3.  The Veteran does not have chronic conjunctivitis.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for conjunctivitis 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
adequate physical examinations in December 2007 and January 
2009, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  


Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Ankles

The service treatment records reflect that in February 1994, 
the Veteran sought treatment for left ankle pain of one 
week's duration.  She was prescribed an Ace bandage and sent 
to physical therapy for treatment.  The examination was 
normal.  

A September 1994 treatment report reflects that the Veteran 
sought treatment for a right ankle sprain one day's duration.  
Five days later, the Veteran stated that her right ankle was 
"99.99% better."  An x-ray reflected that the right ankle 
was normal.  She was diagnosed with a resolved right ankle 
sprain.    

The Veteran sought treatment in April 1996 for a sprained 
left ankle of three weeks duration.  She had been on light 
duty since the sprain and she stated that it has gotten a lot 
better and is pain-free when walking.  However, she had to 
stop running after approximately 1/4 mile due to pain.  The 
Veteran was assessed with "resolving ankle inversion 
injury."  

July 1998 treatment notes document that the Veteran 
complained of a swollen left ankle after twisting her ankle 
the previous night.  She was assessed with a recurrent left 
ankle sprain.  

The Veteran's October 1998 separation examination yielded 
normal findings.  She completed a Report of Medical History 
in conjunction with her separation examination.  In that 
history, she indicated (by checked box) that she did not have 
any swollen or painful joints; broken bones; arthritis, 
rheumatism, or bursitis; or bone, joint, or other deformity.  

The Veteran submitted treatment records from Kaiser 
Permanente.  These records fail to reflect any findings 
attributed to an ankle disability.  

The Veteran underwent a VA examination in December 2007.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran reported that during service she sprained one 
ankle and inverted and has since had repeated inversions of 
both ankles.  She also reported crepitations of both ankles 
during inclement weather.  She stated that rotating her 
ankles relieves discomfort, but causes more crepitation.  She 
denied using ankle braces, but stated that she occasionally 
wraps them in Ace bandages.  She does not receive therapy.  
She stated that in bad weather, her ankle symptoms affect her 
work because they are distractions.  They also interfere with 
sleep.  At the examination, she denied pain, stiffness, 
increased heat, redness, giving way, locking, or easy 
fatigability.  She did have weakness, occasional swelling, 
leg tiredness (but not ankle tiredness), and limited 
endurance.  The examiner noted that the Veteran was 
prescribed an Ace bandage in February 1994 and that a 
September 1994 x-ray of the right ankle was normal.  

Upon examination, there was no deformity, edema, increased 
heat, or redness of either ankle.  There was no pain on 
palpation over medial malleolus, lateral malleolus, Achilles 
tendon, deltoid ligament or talofibular ligaments of either 
ankle.  The right ankle showed mild tenderness around the 
medial malleolus with no pain on firm palpation.  Each ankle 
had range of motion of 20 degrees of dorsiflexion; 40 degrees 
of plantar flexion, 10 degrees of inversion, and 5 degrees of 
eversion.  There was no pain or crepitation on range of 
motion testing.  Repetitive motion caused no additional loss 
of joint function due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  The Veteran was able to toe 
walk, heel walk, squat fully, and arise from a full squat 
without ankle pain or limitation.  She was diagnosed with 
bilateral ankle sprains by history.  There was a normal 
physical examination.  

The Board recognizes the Veteran's complaints of pain, 
swelling, and crepitation; and finds her credible in that 
regard.  However, the Veteran's ankles do not appear to cause 
any physical limitation.  She noted at her examination that 
the pain is a distraction at work; but they are not 
physically limiting.  Moreover, the Board notes that she has 
not sought any treatment for an ankle disability; and that 
the December 2007 examiner found that the examination of both 
ankles was normal.  

In a statement received by VA in March 2008 the Veteran 
asserted that she suffers from residuals of a sprained left 
ankle.  Also recognized by the Board is that the Veteran had 
active service as a hospital corpsman and therefore has some 
knowledge as to medical matters.  The Board has therefore 
weighed her opinion along with the other evidence of record.  
However the Veteran has provided no findings or rationale to 
support her opinion that she suffers from residuals of an 
ankle sprain that occurred during service.  As such, little 
if any probative weight is assigned to that opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Outweighing the Veteran's reports of symptoms and her 
opinion, are the results of the December 2007 examination, 
which showed that the Veteran has normal ankles.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability. See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
Gilpin requirement is met if the claimed disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves).  

In light of the fact that the Veteran has not sought 
treatment since service, and the fact that the December 2007 
examination did not show evidence of a current disability, 
the preponderance of the evidence weighs against the claims.  
As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for alleged right and left 
ankles disabilities must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Conjunctivitis

The service treatment records reflect that the Veteran was 
treated for conjunctivitis in her right eye in April 1994 and 
August 1994.  She was treated for conjunctivitis in her left 
eye in November 1994; and she was treated for epidemic 
keratoconjunctivitis of both eyes in September 1994.  The 
Veteran's October 1998 separation examination yielded normal 
findings.  She completed a Report of Medical History in 
conjunction with her separation examination.  In that 
history, she indicated (by checked box) that she did not have 
any eye trouble.  A treatment note printed in December 1998 
documents that the Veteran reported right eye pain and was 
assessed with conjunctivitis.  

Post service treatment records (specifically those from 
Kaiser Permanente) fail to reflect any findings attributed to 
conjunctivitis.  

The Veteran underwent a VA examination in December 2007.  The 
examiner reviewed the service treatment records in 
conjunction with the examination.  He noted the 
aforementioned treatment in the service treatment records.   

Recorded as a history provided by the Veteran was that she 
developed conjunctivitis in 1993 (while in service) and that 
she has had recurrences four or five times since then.  She 
stated that her last episode occurred while she was still in 
the military; that she got out of the military in 1999, and 
that her eyes felt constantly dry and irritated.  

Upon examination, her uncorrected vision was 20/400 with her 
right eye and finger counting at three feet with her left eye 
at distance and 20/70 with her right eye and 20/200 with her 
left eye at near.  Her vision, with correction, measured 
20/20 -1 with each eye at distance and 20/20 with each eye at 
near.  Pupils were equal, round, and reacted normally 
directly and indirectly to light.  No afferent pupillary was 
detected.  Versions were full.  

The examiner diagnosed recurrent conjunctivitis during 19994 
with no evidence of conjunctivitis on the day of the 
examination.  

The Board once again recognizes that the Veteran was 
diagnosed with conjunctivitis in service.  However, the 
Veteran has admitted that she has not had any recurrent 
episodes since service.  The lack of treatment records since 
service substantiates the fact that the Veteran does not 
suffer from a current disability.  As noted above, in order 
to prevail on the issue of service connection on the merits, 
the evidence must show that the Veteran has suffered the 
claimed chronic disability between the time she filed her 
claim for service connection and the present.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).   

As there is no evidence of a current disability, the 
preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for conjunctivitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Service connection for conjunctivitis and for left and right 
ankle disabilities is not warranted.  To this extent, the 
appeal is denied.  


REMAND

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran's October 1998 separation 
examination shows elevated hearing loss when compared to her 
entrance examination.  However, the level of hearing 
impairment does not meet the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  

The Veteran underwent a November 2008 hearing examination at 
Kaiser Permanente.  The level of hearing loss appears to meet 
the requisite criteria for hearing loss.  However, the 
Veteran subsequently underwent a January 2009 hearing 
examination where the level of hearing loss did not meet the 
requisite 
criteria under 38 C.F.R. § 3.385.  Given the discrepancy 
between the two hearing examinations, the Board finds that 
another VA examination is warranted for the purpose of 
determining the nature, extent, and etiology of the Veteran's 
alleged hearing disability.    

Additionally, the Board notes that the service treatment 
envelopes in the claims file do not contain any treatment 
records for the Veteran's second period of service (October 
2001 to May 2002).  The Veteran submitted two service 
treatment records dated February 2001.  These records reflect 
that the Veteran suffered acoustic trauma and ringing in her 
ears.  They were the basis for the RO's grant of service 
connection for tinnitus.  

The Board finds that the RO should request additional 
treatment records from the Veteran's second period of 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from the 
Veteran's second period of service 
(October 2001 to May 2002).  All attempts 
to locate these records should be 
documented.  Any records obtained must be 
associated with the claims file.  

2.  After completing the above, ensure 
that the Veteran is afforded a VA 
audiologic examination for the purpose of 
determining the nature, etiology and 
severity of her claimed hearing loss 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, the 
examiner must review the claims file, and 
the examiner must annotate the report as 
to whether the claims file was reviewed.  
The examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any hearing loss 
disability was caused or aggravated by 
service.  
 
The examiner must provide a detailed 
rational for his/her opinion; a 
recitation of facts and a conclusion do 
not constitute an adequate examination.  

3.  After completion of the above, 
readjuciate the issue of entitlement to 
service connection for a hearing loss 
disability.  If the benefit sought is not 
granted in full, provide the Veteran and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


